80907: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21970: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80907


Short Caption:JAMES, SR. (TYRONE) VS. STATE C/W 80902Court:Supreme Court


Consolidated:80902*, 80907Related Case(s):57178, 71935, 71935-COA, 80902


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797521, C265506Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/27/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTyrone David James, Sr.Courtney B. Kirschner
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/02/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


04/02/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-12570




04/13/2020Transcript RequestFiled Certificate in Compliance with N.R.A.P. 9(A)(1)(C). (SC)20-13901




04/13/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-13972




07/29/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)20-27643




08/05/2020Order/ProceduralFiled Order Consolidating Appeals and Granting Motions. A Single Opening Brief and Appendix Due: September 28, 2020. Nos 80902/80907. (SC)20-28830




09/28/2020BriefFiled Appellant's Opening Brief Nos. 80902/80907 (SC)20-35490




09/28/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 1 Nos. 80902/80907 (SC)20-35491




09/28/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 2 Nos. 80902/80907 (SC)20-35492




09/28/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 3 Nos. 80902/80907 (SC)20-35497




09/28/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 4 Nos. 80902/80907 (SC)20-35493




09/28/2020MotionFiled Appellant's Motion to File Appendix Volume 5 Under Seal. Nos. 80902/80907 (SC)20-35494




10/08/2020Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the appendix volume 5 received on September 30, 2020, under seal.  Nos. 80902/80907.  (SC)20-36956




10/08/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 5 (SEALED) Nos. 80902/80907 (SC)


10/28/2020Notice/IncomingFiled Respondent's  Notice of Appearance for Taleen Pandukht. Nos. 80902/80907  (SC)20-39395




10/28/2020BriefFiled Respondent's Answering Brief. Nos. 80902/80907. (SC)20-39396




10/28/2020AppendixFiled Respondent's Appendix to Answering Brief. Nos. 80902/80907 (SC)20-39397




11/30/2020MotionFiled Appellant's Motion to Extend Time to File Appellant's Reply Brief. Nos. 80902/80907 (SC)20-43232




12/03/2020Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: January 29, 2021. Nos 80902/80907. (SC)20-43775




01/27/2021BriefFiled Appellant's Reply Brief. Nos. 80902/80907 (SC)21-02524




01/27/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


03/12/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


05/27/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos. 80902/80907.  (SC)21-15255




07/29/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded in Docket No. 80902; vacated and remanded in Docket No. 80907." Before: Cadish/Pickering/Herndon. Author: Herndon, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 38. NNP21-EC/KP/DH. (SC).21-21970




08/23/2021RemittiturIssued Remittitur. Nos. 80902/80907. (SC).21-24448




08/23/2021Case Status UpdateRemittitur Issued/Case Closed. Nos. 80902/80907. (SC).


09/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 24, 2021. Nos. 80902/80907. (SC)21-24448





Combined Case View